4l4>-/5
                                ELECTRONIC RECORD




COA #      05-13-01586-CR                        OFFENSE:       22.04


           Sylvia Romero v. The State of
STYLE:     Texas                                 COUNTY:        Dallas

                       AFFIRMED AS
COA DISPOSITION:       MODIFIED                  TRIAL COURT:   Criminal District Court No. 6


DATE: 04/17/15                     Publish: NO   TCCASE#:       F-01-16575-X




                         IN THE COURT OF CRIMINAL APPEALS



STYLE:    Sylvia Romero v. The State of Texas        CCA#:                flfc'lS
           PRO SE                     Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:

          <R&Fc&&y                                   JUDGE:

DATE: _     lll?5'/20t                               SIGNED:                            PC:_

JUDGE:                                               PUBLISH:                           DNP:




                                                                                         MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD